DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/06/2022 has been entered.  Claims 1, 3-13, and 15-25 remain pending.  Claims 20-23 were previously withdrawn.  Claims 1, 4, 10, and 24-25 are currently amended.
	The previous rejections of claims 1, 3, 5, and 7-8 under 35 USC 102(a)(1) as being anticipated by CN 102516672, claims 1-3, 5, 7, 16, and 24 under 35 USC 102(a)(1) as being anticipated by JP 08183873, claim 9 under 35 USC 103 as being unpatentable over CN 102516672 as applied to claim 1, claims 4, 6, 8, and 18 under 35 USC 103 as being unpatentable over JP 08183873 as applied above to claims 1, 2, and 16, claims 1-9, 16, and 18 under 35 USC 103 as being unpatentable over Seta (US 6,270,911) in view of Kersch, Influence of Different Beta-Nucleating Agents on the Morphology of Isotactic Polypropylene and Their Toughening Effectiveness, 98 Polymer 320-326 are withdrawn in light of Applicant’s amendment.

Specification
The use of the terms ENGAGE, EVALOY, and LOTRYL, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 24-25 are objected to because of the following informalities:  on lines 10 and 12 of claim 24 and lines 10 and 12 of claim 25, the number after “cm” was in superscript form in the last set of claim and should be in superscript form again.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 106397988 A, See machine translation for citation).
	Regarding claim 1, Wen discloses a polypropylene composition comprising a polymer based on polypropylene and an alpha-nucleating agent and a beta-nucleating agent (Abstract).  T The polypropylene-based polymer includes a random copolymer comprising at least 70 wt% of propylene and up to 30 wt% of alpha-olefin. The alpha-olefin includes ethylene or 1-butylene (page 3).  The propylene-based polymer and the nucleating agent is t least 80 wt% of the total composition (page 10).  Based on the maximum amount of the alpha and beta nucleating agents, 0.45 for either, the amount of the random copolymer overlaps the claimed range (page 2).  Therefore, the amount of polypropylene encompasses the claimed range and would be expected to have similar properties.  The amount of the alpha-nucleating agent relative to the total amount of the alpha nucleating agent and beta-nucleating agent is from 10-40 wt% (9:1 to 1.5:1 which overlaps the claimed range) or 15-30 wt% (5.67:1 to 2.33:1 which is within the claimed range) (page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 3, Wen discloses the amount of the beta-nucleating agent is from 0.005-0.45 wt% based on the total composition which overlaps the claimed range (page 2).
	Regarding claim 4, Wen discloses the amount of the alpha-nucleating agent is from 0.005 to 0.45 wt% based on the total composition which overlaps the claimed range (page 2).
	Regarding claims 5-6, Wen discloses the polypropylene-based polymer includes a random copolymer comprising at least 70 wt% of propylene and up to 30 wt% of alpha-olefin wherein the amount of ethylene or butylene overlaps the claimed range (page 3).  
Regarding claim 7, Wen does not explicitly disclose the polypropylene-based composition has two melting points, a low melting point (Tm-low) of no less than 130°C and a high melting point (Tm-high) of no more than 160°C. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, a ratio of 2-1 beta nucleating agent can still achieve a composition with two melting points (P9/L10-22).  Therefore, the claimed effects and physical properties, i.e. the polypropylene-based composition has two melting points, a low melting point (Tm-low) of no less than 130°C and a high melting point (Tm-high) of no more than 160°C would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 8, Wen discloses a surface tension modifier or external elastomeric impact modifier (page 9).
Regarding claim 9, Wen discloses the propylene-based matrix is at most 20 dg/min (20g/10 min) and at least 0.1 dg/min (0.1 g/10 min) which slightly encompasses the claimed range (page 5).
Regarding claim 16, Wen discloses the composition is extruded and granules (non-foamed micropellet) are formed (page 12).
Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the pellet size in order to optimize further processing of the pellets.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 106397988 A, See machine translation for citation) as applied to claim 1 above in view of Okimura (JP 08183873, See machine translation for citation).
Regarding claim 24, Wen discloses the polypropylene-based composition as shown above in claim 1. Wen discloses a foaming agent (page 9).
	However, Wen does not disclose the foamed molded polypropylene has a foam density of less than 0.2 g/cm3; an optimal expansion ratio between 10 and 20; and a stiffness of no less than 9000 kg/cm2.  Okimura teaches that form formation was performed by pressurizing the composition and water at a temperature of 145°C and pressure of 20 kg/cm2 (284 psi) for 30 minutes before releasing the pressure [0081].  Okimura teaches that particles produced by this process are molded under steam pressure [0083].  Wen and Okimura are analogous art concerned with the same field of endeavor, namely polypropylene compositions which may be foamed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the steps of forming the foamed molded article as per the teachings of Okimura, and the motivation to do so would have been as Okimura suggests the process is conventionally known [0059].  In regards to the properties of the foamed molded polypropylene, it would be expected the properties would naturally result since the prior art teaches the claimed components in the claimed amounts prepared by a substantially similar process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
    
Claims 10-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seta (US 6,270,911) in view of Kersch, Influence of Different Beta-Nucleating Agents on the Morphology of Isotactic Polypropylene and Their Toughening Effectiveness, 98 Polymer 320-326 (2016).
Regarding claim 10, Seta discloses an example polymer composition containing 100 parts of a propylene-based random copolymer, 0.1 parts of the nucleating agent, bis(2,4,8,10-tetra-t-butyl-6-hydroxy-12H-dibenzo[d,g][1,3,2]dioxophosphin-6-oxide) ammonium hydroxide (NA-21), and 0.58 parts of other components (C66/L40-55, Example II-1).  Seta disclose the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (butylene) (C66/L43-44, C65/L15-29).  The propylene-based random copolymer and the amount of this component (about 99.3%) in the example composition of Seta meets the limitation of component (a) of the instant claim 10.
The NA-21 nucleating agent appears to be an alpha nucleating agent rather than a beta nucleating agent.  (See evidentiary reference Dinar Balkaev, Novel Nucleating Agents for Polypropylene and Modifier of its Physical-Mechanical Properties, 26 Materials Today Communications 101783, 9 pages (2021), at page 2, first column, fourth full paragraph).  However, Kersch teaches that beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene (Kersch, 320, second column).  Kersch teaches numerous examples of beta nucleating agents (Kersch, 321, Section 2.1 Materials).  Seta and Kersch are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polypropylene compositions produced using nucleating agents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the nucleating agent in the example polymer composition of Seta with one of the beta nucleating agents per the teachings of Kersch, and the motivation to have done so would have been, as Kersch suggests, that the beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene (Id., 320, second column).
However, Seta does not disclose the composition has two melting points within the claimed ranges.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the composition having the claimed components exhibits the melting profile recited by claim 10.  Therefore, the claimed effects and physical properties, i.e. the composition has two melting points within the claimed ranges would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 11, the example composition of Seta contains 0.1 parts of nucleating agent and 100.58 parts of other components (C66/L40-55, Example II-1).  Thus the example composition of Seta contains about 0.1 wt% of the nucleating agent.  This value falls within the range of instant claim 11.
Regarding claim 12, Seta disclose numerous alpha nucleating agents, including the NA-21 of the example composition described above (C66/L40-55, Example II-1) as well as sorbitol-type nucleating agents (C30/L22-30).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art”.  In re Kerkoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); See MPEP § 2144.06(I).  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have used one of alpha nucleating agents of Seta together with one of the beta nucleating agents taught by Kersch, and the motivation to have done so would have been that both types of agents would have facilitated crystallization of the polypropylene copolymer of Seta.
The example composition of Seta contains 0.1 part of nucleating agent and 100.58 parts of other components (C66/L40-55, Example II-1).  Thus, the example composition of Seta contains about 0.1 wt% of the nucleating agent.  This value falls within the range of instant claim 12.
Regarding claim 13, Seta teaches that the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (butylene) (C65/L15-29).  Based on these molar percent contents, one of ordinary skill would reasonably understand that the weight content of the ethylene and butylene of Seta would fall within the 0.01 to 10 wt% ranges recited by instant claim 13.
Regarding claim 15, Seta teaches that the example composition contains an antioxidant, neutralizing agent, and lubricant (C66/L40-55, Examples II-1).  These components read on the modifier read on the modifier of instant claim 15.
Regarding claims 17 and 19, Seta teaches the example composition is extruded and pelletized (C66/L54-56).  Seta describes the use of 1 mm pellets as part of the characterization of the copolymer (C56/L56-58).  Further, one of ordinary skill would reasonably understand that the pellet size could be adjusted to optimize further processing of the pellets.
	  



  
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Sun and Kersch only disclose a polypropylene-based composition with a  nucleating agent (page 7) is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  and  nucleating agents) are not recited in the rejected claim(s) 10.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B) Applicant’s argument that Kersch only discloses an isotactic polypropylene with a  nucleating agent (page 7) is not persuasive.  Seta teaches the terpolymer which is a random propylene copolymer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) Applicant’s argument that Seta only discloses a polypropylene-based composition with the terpolymer of polypropylene and the  nucleating agent and those skilled in the art will not combine Seta and Kersch to arrive at the present invention (page 8) is not persuasive.  Seta does not limit the types of nucleating agents (C30/L23-29).  Also discloses mixtures of nucleating agents may be used (C35/L10-11).  Therefore, one of ordinary skill in the art before the effective filing date of the invention would look to Kersh for other nucleating agents.       
  

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767